—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Edlitz, J.), dated May 1, 2002, which denied his objections to an order of the same court (Furman, H.E.), dated March 25, 2002, which, after a hearing, found that he willfully violated *634a judgment of the Supreme Court, Westchester County (Shapiro, J.), dated December 23, 1997, and, inter alia, directed him to pay arrears in the amount of $80,579.
Ordered that the order is affirmed, with costs.
The Family Court properly denied the father’s objections. The father’s failure to pay the support required by the December 23, 1997, judgment constituted prima facie evidence of a willful violation of the judgment (see Family Ct Act § 454 [3] [a]). The burden then shifted to the father to offer competent, credible evidence of his inability to comply with the judgment (see Family Ct Act § 455 [5]; Matter of Powers v Powers, 86 NY2d 63, 69-70 [1995]). The father failed to sustain that burden (see Matter of Commissioner of Social Servs. [Edwards] v Rosen, 289 AD2d 487, 488 [2001]). Santucci, J.P., Adams, Crane and Cozier, JJ., concur.